Citation Nr: 1227208	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  04-25 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The appeal was previously before the Board in February 2011, at which time it was remanded for additional development.  The claim has once again returned to the Board for appellate consideration.

In the February 2011 decision, the Board determined that the Veteran's claim for service connection for PTSD also encompassed a claim for service connection for an acquired psychiatric disability, other than PTSD per Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issues on appeal have been recharacterized as that which are found on the coversheet of the decision.

The issue of entitlement to service connection for a psychiatric disability, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1966 to July 1969.

2.  On August 22, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for service connection for PTSD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for PTSD by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal for service connection for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for service connection for PTSD is dismissed.


REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance." Id. 

In February 2011, the Board remanded the matter at issue for a VA examination to determine the nature and etiology of all acquired psychiatric disorders present during of the claim.  In its reasoning for the remand, the Board specifically noted that VA treatment records dated in January 2007 reflected that a depression screening was positive and that diagnostic impressions of "mood disorder secondary to a focus on physical limitations" and psychosis, not otherwise specified, were rendered.  The Board also indicated that a September 1990 VA examination report noted that the Veteran reported having a "nervous problem" that worsened with his "pruritic rash" and that he indicated in his November 2007 statement that there is a relationship between his tinea cruris and his "nerves."

In requesting the examination, the Board specifically noted that the examiner "should determine whether any other acquired psychiatric disorders are currently present or were present at any time during the pendency of this claim."  The examiner was also directed to provide an opinion as to whether the disorder was etiologically related to the Veteran's active service and/or was caused or permanently worsened by his service-connected tinea cruris.  

The record shows that the Veteran was afforded a VA examination in May 2011.  The examination report shows that the examiner found that there was no Axis 1 mental health diagnosis for the Veteran and did not provide a pertinent nexus opinion.  She also did not address the Veteran's September 1990 report of "nervous problems" or his January 2007 diagnosis of a positive depression screen or the diagnostic impression of a mood disorder.

The Board notes that the May 2011 VA examination is insufficient in light of the Court's holding in McClain v. Nicholson, 21 Vet. App. 319  (2007), where it was held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, although the May 2011 VA examiner found that there was no Axis 1 mental health diagnosis, the January 2007 VA examiner, in fact, provided a current diagnosis--mood disorder and psychosis, not otherwise specified.  Likewise, the Veteran screened positive for depression in January 2007 and March 2011.  As such, this element of service connection must be presumed for purposes of the appeal.  Accordingly, on remand the VA examiner must presume the presence of a current diagnosis.  The Board is also cognizant that it is requesting that an examiner, who may find no current clinical evidence of psychiatric disability, still render a nexus opinion as to a prior diagnosis. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the VA examiner who provided the May 2011 VA examination report, for the purpose of providing an addendum opinion which takes into account a review of the entire claims folder, to include the VA treatment records dated in January 2007 which reflect a positive depression screening and diagnostic impressions of "mood disorder secondary to a focus on physical limitations" and psychosis, not otherwise specified; a September 1990 VA examination report that noted that the Veteran reported having a "nervous problem" that worsened with his "pruritic rash" and a November 2007 statement from the Veteran that indicated there was a relationship between his tinea cruris and his "nerves."

Based on a review of the claims folder and specifically the records cited above, the examiner should identify any present psychiatric conditions.  For purposes of this appeal, the examiner should concede the presence of a current diagnosis (including, but not limited to, a mood disorder and psychosis not otherwise specified, as noted on a January 2007 VA mental health assessment).

With respect to each diagnosed disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  The examiner also should provide an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected tinea cruris.

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given. 

If the examiner who provided the May 2011 examination report is no longer available, the Veteran should be scheduled for a new examination and all requested opinions should be provided along with the examination results. 

2.  Following the completion of the above, the AOJ should readjudicate the Veteran's claim based on a de novo review of the record.  If any benefit sought on appeal is not granted in full, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


